DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 12/14/2021.

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 14-20 (Group I invention) in the reply filed on 12/14/2021 is acknowledged.  Accordingly, claims 8-13 (Group II invention) are withdrawn from consideration as non-elected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is being considered by the examiner.

Status of Claims
	Based on Applicant’s election filed on 12/14/2021, claims 6-13 are withdrawn from consideration as non-elected; claims 1-7 and 14-20 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macrae (US 2020/0068358) in view of Coleman et al. (US 2019/0121963), hereinafter “Coleman”.
Claim 1 – McCrae teaches a method [¶0001], comprising:
initialize a first mechanism on an electronic device to communicate with a remote virtual loader having access to data for an in-flight entertainment (IFE) system of an aircraft [Fig. 1, ¶0169, ¶0059 and ¶0009:  content loader device 270 to communicate with one or more cloud content servers to retrieve encrypted content for an aircraft entertainment system via the internet using an SSL protected web protocol; hence, the content loader has a first mechanism that must be activated/initialized to communicate with the cloud content server, wherein one or more cloud servers read on “a remote virtual loader having access for an in-flight entertainment (IFE) system”]; 
authenticating the first mechanism by the remote virtual loader [¶0058 and ¶0169:  content loader device (first mechanism) authenticates to the one or more cloud content servers]; 

transferring the IFE data from the electronic device to the IFE system by the second mechanism that obtains access to the IFE data from the first mechanism in response to the instruction from the remote virtual loader [¶0062, ¶0207 and ¶0042:  downloading encrypted content data from the content loader device to portable servers on the aircraft system (IFE system) using the second mechanism in response to the encryption key provided by the content server along with the encrypted content item, the encryption key provided by the content server reads on “instruction to grant access to the IFE data”].
Macrae is silent regarding Macrae is silent regarding the first mechanism and the second mechanism are browser applications (i.e., Macrae is silent regarding initializing 
However, in an analogous art, Coleman teaches initializing a first browser on an electronic device to communicate with a remote virtual loader [Fig. 2, ¶0041-¶0042 and ¶0065:  Coleman teaches using a (first) browser 22A as a mechanism for communicating with an  untrusted destination and initiate/initialize first browser instance 222A on a host computer to communicate with a untrusted destination]; and instruction to grant access to the data by a second browser of the electronic device [Fig. 2, ¶0041 (e.g., third browser instance 222C) and ¶0050: Coleman teaches using a second browser 222C as a mechanism to communicate with an another device in a trusted environment, and first sandboxed computing environment (for first browser instance 222A)  enables transfer of data to or from the workspace 216 in response to a user input directing the data transfer, wherein third browser instance 222C operating in workspace 216 corresponds to “a second browser” of the claim”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of employing separate instances of a browser application to communicate data to/from trusted and untrusted destinations taught by Coleman and the technique for content distribution from a cloud content source (untrusted destination) to content servers in an aircraft network (trusted destination) taught by Macrae to enhance security in data downloading by preventing downloading malware to a host computer system (see Coleman ¶0002).



Claim 4 – the combination of Macrae in view of Coleman further teaches the second browser uses a second certificate stored at the electronic device for authentication by the IFE system [Macrae ¶0060, ¶0062 and ¶0058 disclose the portable servers authenticate to the content loader using an encrypted transport protocol, e.g., SSL protocol; hence a second certificate stored at the content loader for authentication must be used for authentication by the portable servers (IFE system) as part of SSL handshake protocol; whereas Coleman ¶0046 teaches using a second browser as a mechanism/application to send/receive data to another computing device].

Claim 7 – the combination of Macrae in view of Coleman further teaches the IFE data from the second browser is received by a server of the IFE system and distributed to a plurality of seat devices via a seat distribution network [Macrae ¶0193-¶0194 and ¶0160-¶0161: IFE content data from the content loader (via the second mechanism) is downloaded/received by a portable server 20 (or 320) of the aircraft entertainment 

Claim 14 is directed to similar limitations as in claim 1 above and hence, is considered accordingly.

Claims 16, 17 and 20 are directed to similar limitations as in claim 3, 4 and 7, respectively.  Hence, claims 16, 17 and 20 are considered accordingly.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Macrae (US 2020/0068358) in view of Coleman (US 2019/0121963) as applied above, and further in view of Cameron (US 2008/0005171).
Claim 2 – the combination of Macrae in view of Coleman, specifically Macrae, teaches the remote virtual loader is hosted in a cloud based system [Fig. 1 and ¶0169: cloud content servers is hosted in a cloud-based system].
Macrae is silent regarding the remote virtual loader is hosted by a virtual machine.
However, in an analogous art, Cameron teaches the remote virtual loader is hosted by a virtual machine [Fig. 2 and Fig. 3, ¶0030 and ¶0031: Download Manager 201 (and Media Server 212) is hosted by Virtual Machine 202].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of hosting download manager and media server in a virtual machine taught by Cameron and the 

Claim 15 is directed to similar limitations as in claim 2 above and hence, is considered accordingly.

Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Macrae (US 2020/0068358) in view of Coleman (US 2019/0121963) as applied above, and further in view of Laraki et al. (US 2003/0233329).
Claim 5 – the combination of Macrae in view of Coleman further teaches the second browser obtains access to the IFE data [Macrae ¶0192-¶0193: after retrieving encrypted content from cloud servers 374, content loader downloads, using second mechanism, downloads the encrypted content to mobile servers 320a, 320b; hence the second mechanism of the content loader obtains access to the encrypted content retrieved from the cloud servers (IFE data).  In Coleman ¶0041-¶0042, Coleman teaches using browser instance 222C (second browser) as a communication mechanism to communicate data to another device (trusted destinations).  Therefore, the combination of Macrae in view of Coleman teaches the second browser obtains access to the IFE data].
Macrae in view of Coleman is silent regarding the second browser provides an IFE system identifier to the first browser to obtain access to the data.  

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of providing an identifier of the requesting system along with the request for content taught by Larak and the technique for distributing/downloading content from a cloud computing environment via a content loader (proxy device) taught by Macrae in view of Coleman to enhance security in content distribution by enabling the content source to authenticate the requesting device/user before delivering the content (see Laraki ¶0035).

Claim 6 – the combination of Macrae in view of Coleman further teaches the first browser provides the remote virtual load with a request for IFE data [Macrae ¶0058 teaches content loader device, using a first mechanism, retrieves content items from the cloud content server, i.e., providing a request for IFE data.  In Coleman ¶0041-¶0042, Coleman teaches using a browse instance 222A (first browser) as a mechanism to send/receive data to an untrusted destination; hence the combination of Macrae in view of Coleman teaches the first browser provides the remote virtual load with a request for IFE data].

However, in analogous art, Laraki teaches the concept of providing an identifier of the requesting system to the remote content loader/server [¶0047 and ¶0034-¶0035:  the proxy server provides a UID of the requesting device to the content provider].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of providing an identifier of the requesting system along with the request to the remote content server for content taught by Laraki and the technique for distributing/downloading content from a cloud computing environment via a content loader (proxy device) taught by Macrae in view of Coleman to enhance security in content distribution by enabling the content source to authenticate the requesting device/user before delivering the content (see Laraki ¶0035).

Claims 18 and 19 are directed to similar limitations as in claims 5 and 6 above, respectively.  Hence, claims 18 and 19 are considered accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423